Citation Nr: 0125244	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  99-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
Agent Orange exposure.

2.  Entitlement to service connection for a nerve condition 
affecting the upper extremities (bilateral ulnar neuropathy), 
claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a lung condition, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1969 to 
January 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision, which, among other 
things, denied the veteran's claim for entitlement to service 
connection for acute peripheral neuropathy of the upper and 
lower extremities, and a lung condition, as secondary to 
exposure to herbicides.  The veteran timely perfected  

The Board notes that the veteran initially appealed the RO's 
May 1999 rating decision with regards to the ratings assigned 
for his post-traumatic stress disorder (PTSD), malaria, and a 
left knee gunshot wound scar.  Subsequently, by means of a 
rating decision dated in August 2000, the RO granted a 100 
percent rating for  PTSD, effective from the date of claim 
for increased rating (February 25 1999).  As there has been a 
full grant of benefits with regards to this issue, the matter 
is no longer before the Board.  In addition, in a statement 
dated in April 2001, the veteran withdrew his appeal of the 
issues of increased rating for malaria and left knee scar.  
Therefore, the only issues remaining are those listed on the 
title page.  

The Board notes that the issue of entitlement to service 
connection for peripheral neuropathy of the lower extremities 
secondary to herbicide exposure was previously addressed in a 
final rating decision, dated in March 1995.  As the 
regulations pertaining to herbicide exposure were 
subsequently changed, and specifically, as they pertain to 
peripheral neuropathy, the issue is considered a new claim 
and will be addressed without regard to the finality of the 
prior decision.  

The Board's decision on the claim for service connection for 
peripheral neuropathy of the lower extremities is set forth 
below.  However, the issues of entitlement to service 
connection for a nerve condition affecting the upper 
extremities (bilateral ulnar neuropathy), and a lung 
condition, as secondary to Agent Orange exposure, are the 
subject of the remand following the decision.  


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

2. There is no medical diagnosis of acute or subacute 
peripheral neuropathy in or
in or since service.  

3.  The veteran has been diagnosed with, and service 
connection granted for, prostate cancer, a disease associated 
with exposure with an herbicide agent; he is presumed to have 
been exposed to an herbicide agent, such as Agent Orange, 
during service in the Republic of Vietnam.

3.  The evidence of record includes a VA medical opinion that 
the veteran's current bilateral sensorimotor peripheral 
neuropathy of the lower extremities is likely the result of 
exposure to Agent Orange during active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral 
sensorimotor peripheral neuropathy of the lower extremities 
are met.  38 U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations which 
implement the Act (but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise provided, those regulations also are 
effective November 9, 2001. 

The record indicates that the RO has not had the opportunity 
to address the matter at hand under the VCAA.  However, as 
there will be a full grant of benefits sought as to this 
issue, as explained below, the Board finds that the veteran 
is not prejudiced by the Board proceeding with a decision on 
this case.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).

The evidence of record indicates that peripheral neuropathy 
was not shown in service.  The veteran's service personnel 
records indicate that he served in combat in the Republic of 
Vietnam from August 1969 to August 1970.  He was also wounded 
in action.  

The post-service medical records include VA outpatient 
medical records that indicate that in May 1994, the veteran 
was diagnosed with possible peripheral neuropathy of unknown 
cause.  A treatment note dated in August 1994 diagnosed him 
with peripheral neuropathy.  However, a subsequent EMG/NCV, 
conducted in September 1994, indicates that there was no 
evidence of peripheral polyneuropathy.  Also, a VA 
examination in December 1994 found no evidence of peripheral 
neuropathy or vascular disease of the legs.  

Subsequent records, however, indicate that the veteran did 
indeed have peripheral neuropathy of the lower extremities.  
An EMG/NCV study, conducted in August 1996, diagnosed the 
veteran with bilateral sensory motor peripheral peroneal 
neuropathy.  Also, an Agent Orange examination report, dated 
in February 1999, indicates that the veteran reported that 
while in Vietnam, he was in areas that were recently sprayed 
with Agent Orange.  The examiner diagnosed, among other 
things, bilateral sensorimotor peripheral neuropathy of the 
lower extremities, likely secondary to Agent Orange exposure. 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A veteran, who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has one of the diseases listed at § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of § 3.307(a)(6) are met, even 
though there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2001).  For 
purposes of granting service connection based on presumed 
Agent Orange exposure, under sections 3.307 and 3.309, a 
diagnosis of acute or subacute peripheral neuropathy must be 
made within a few weeks or months, and resolve within two 
years, of exposure.  The Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 41442-41449 (August 
8, 1996).

Service connection for residuals of exposure to Agent Orange 
also may be established by showing that a disorder resulting 
in disability or death is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.

In the case at hand, the veteran had active duty service in 
Vietnam during the Vietnam era.  His service medical records 
are negative for complaints or findings related to peripheral 
neuropathy.  As there is no specific diagnosis of acute or 
subacute peripheral neuropathy in or since service, there is 
no basis for a grant of service connection, pursuant to 
38 C.F.R. §§ 3.307 and 3.309, on a presumptive basis.  As 
indicated above, however, the veteran may also establish 
service connection for peripheral neuropathy on a direct 
basis-i.e., as a result of disease or injury incurred or 
aggravated during active military service.

Current medical records establish that the veteran  has 
sensorimotor peripheral neuropathy of the lower extremities, 
and include the opinion of a VA physician that such condition 
is likely related to Agent Orange exposure.  While the 
medical opinion is less than definitive, there is no contrary 
medical opinion of record.  The Board would also point out 
that there is no specific evidence to establish that the 
veteran has exposed to Agent Orange.  However, service 
connection has been established for prostate cancer, one of 
the diseases listed at 38 C.F.R. § 3.309(e); hence, he is 
presumed to have been exposed to Agent Orange during active 
duty service in Vietnam.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2001); see also 38 U.S.C.A. § 5107(b) 
(West Supp. 2001).  Given the presumption of Agent Orange 
exposure, the uncontroverted medical evidence of a likely 
nexus between such exposure and the condition for which 
service connection is sought, and with resolution of all 
reasonable doubt in favor of the veteran, the Board concludes 
that the criteria for a grant of service connection for 
peripheral neuropathy are met.  


ORDER

Service connection for bilateral sensorimotor peripheral 
neuropathy of the lower extremities is granted.


REMAND

The veteran contends that he has a lung condition and a nerve 
condition of the upper extremities as a result of Agent 
Orange exposure during active duty service in the Republic of 
Vietnam.  Following preliminary review of the claims files, 
the Board finds that additional development with respect to 
the merits of each claim is warranted.

As mentioned above, there has been a significant change in 
the law under the VCAA.  In view of the changes in the law 
brought about by the VCAA, VA must ensure compliance with the 
notice and duty to assist provisions contained in the new 
law.  This should include consideration of whether any 
additional notification or development action is required 
under the Act.  VA is required to notify the claimant of the 
evidence necessary to complete the application for the 
benefit sought, as well as of its efforts to procure relevant 
evidence.  Moreover, required development action may include 
requesting information as described in 38 U.S.C.A. § 5106, as 
well as the accomplishment of a medical examination (or, 
obtaining a medical opinion) when such evidence may aid in 
substantiating entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  

The veteran has not been diagnosed with a condition affecting 
the upper extremities, based on presumed Agent Orange 
exposure, for which service connection, pursuant to 38 C.F.R. 
§§ 3.307 and 3.309 have been established.  However, as 
explained in the decision, above, exposure to Agent Orange 
has been presumed, and there is currently no medical evidence 
addressing the relationship, if any, such exposure (or any 
other in-service injury or disease) and a nerve condition 
affecting the upper extremities, specifically, bilateral 
ulnar neuropathy.  Therefore, since the veteran has not been 
afforded a VA examination in conjunction with this issue, the 
Board deems it necessary for the RO to arrange for the 
veteran to undergo an appropriate VA medical examination to 
obtain such an opinion.

With regards to the claimed lung condition, the record does 
not indicate that a disorder of the lungs has been diagnosed.  
However, the Board notes that chest x-rays in recent years 
have noted some abnormalities.  It is specifically noted that 
a chest x-ray report, dated in February 1999, noted that 
there was a rather large partially calcified right 
epibronchial node, which appeared to have increased in size 
as compared to prior chest x-rays.  The impression was 
enlarging partially calcified epibronchial node on the right.  
Malignancy could not be ruled out.  In addition, recent VA 
medical records note that the veteran has had persistent 
complaints of chest pain.  The veteran has not been afforded 
a VA examination in conjunction with this issue.  As there 
have persistent symptoms of chest pain, and some 
abnormalities have been noted on x-rays, a VA examination is 
necessary in order to clarify whether or not there is a 
disorder of the lungs, and, if so, the relationship, if any 
between any such disorder and an in-service injury or disease 
(to include presumed Agent Orange exposure).  See 38 C.F.R. 
§ 5103A (West Supp. 2001).

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
files all outstanding pertinent medical records.   In this 
case, the record reflects that the veteran receives medical 
treatment at the VA Medical Center (VAMC) in Alexandria, 
Louisiana, but is appears that all pertinent medical records 
from this VAMC have not been obtained.  In an August 1996 
statement, the veteran indicated that in support of his 
claim, his medical records should be obtained from the 
Alexandria VAMC for the period beginning from January 1, 
1991.  The record reflects that VA treatment records were not 
requested for time-periods prior to September 1993.  Also, VA 
treatment records were not requested for the period from 
September 1994 through April 1995.  The RO should ensure that 
all outstanding records from 1991 to the present, are 
obtained from the Alexandria VAMC, and associated with the 
claims file.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The RO should also obtain outstanding pertinent medical 
records from any other source(s) or facility(ies), VA or 
private, identified by the veteran, as well as undertake any 
other development and/or notification action deemed warranted 
by the VCAA.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facility(ies) 
at which the appellant may have received 
treatment, to specifically include 
treatment records from January 1, 1991, 
to the present, from the VAMC in 
Alexandria, Louisiana, as well as 
pertinent medical records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in the 
claims file, and he and his 
representative should be so notified.  
The veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.   

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo VA examination by 
a neurologist to determine the nature and 
etiology of any currently diagnosed nerve 
disorder of the upper extremities.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to, and be reviewed by, the 
physician designated to examine the 
veteran.  All necessary tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  

After examination of the veteran, review 
of his pertinent medical history, and 
with consideration of sound medical 
principles, the neurologist should render 
an opinion as to whether any currently 
diagnosed nerve condition of the upper 
extremities is, at least as likely as 
not, the result of injury or disease 
incurred or aggravated during active 
military service, to specifically include 
exposure to Agent Orange.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to specific evidence of 
record and/or pertinent medical 
authority, as appropriate) should be set 
forth in a typewritten report.

3.  The RO should also schedule the 
veteran for a VA examination to determine 
the diagnosis and etiology of any lung 
condition.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to, and be 
reviewed by, the physician designated to 
examine the veteran.  All necessary tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

After examination of the veteran, review 
of his pertinent medical history, and 
with consideration of sound medical 
principles, the examiner should provide a 
diagnosis for any disorder of the lungs, 
and render an opinion for the record as 
to whether such lung disorder (if any) 
is, at least as likely as not, the result 
of injury or disease incurred or 
aggravated during active military 
service, to specifically include exposure 
to Agent Orange.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to specific evidence of 
record and/or pertinent medical 
authority, as appropriate) should be set 
forth in a typewritten report.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended at 38 C.F.R. §§ 
3.102 and 3.159), are fully satisfied.

7.  After completing all requested 
development action and any other 
development and/or notification action 
indicated, the RO should readjudicate the 
claims on appeal in light of all 
pertinent evidence and legal authority, 
to specifically include that cited to 
herein.  The RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide full 
reasons and bases for its determinations.

8.  If either benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case (SSOC)  (containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal), and afforded 
the appropriate period of time for 
written or other response thereto before 
the claims file is returned to the RO for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



